United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                    December 12, 2005

                                                                Charles R. Fulbruge III
                                                                        Clerk
                              No. 05-40130
                            Summary Calendar


                        UNITED STATES OF AMERICA,

                           Plaintiff-Appellee,

                                   versus

                          PARIS LYNN BENNETTE,

                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                      USDC No. 1:04-CR-108-ALL
                        --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges

PER CURIAM:*

      Paris Lynn Bennette appeals his 162-month sentence following

his guilty-plea conviction of possession with intent to distribute

more than 5 grams but less than 50 grams of cocaine base.                     He

argues that the district court erred in computing his criminal

history category because it failed to consider certain prior

convictions as “related” under U.S.S.G. § 4A1.2.        He contends that

the   sentences    in   those   cases   were   consolidated    because      the

sentences were concurrent.



      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40130
                                -2-

     The prior sentences were based on separate convictions in

cases that involved various types of crimes. These crimes involved

independent arrests and were distinguished by different offense

dates and cause numbers.   Thus, there is no basis to conclude that

the prior sentences are “related” for purposes of U.S.S.G. § 4A1.2.

See United States v. Garcia, 962 F.2d 479, 482-83 (5th Cir. 1992),

abrogated on other grounds by Buford v. United States, 532 U.S. 59

(2001); United States v. Velazquez-Overa, 100 F.3d 418, 423-24 (5th

Cir. 1996).   Bennette’s argument that Garcia and Velasquez-Overa

were wrongly decided and should be overruled is unavailing.   We are

bound by this court’s precedent on the issue.   See United States v.

Ramirez-Velasquez, 322 F.3d 868, 876 (5th Cir. 2003). Accordingly,

the judgment of the district court is AFFIRMED.